DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6 and 17, the recitation of “the at least one key” lacks proper antecedent basis.  As the claim depends from parent Claims 4 and 15, however the first recitation of the at least one key is in Claims 5 and 16.  The claim shall be interpreted as reciting the at least one key, however, correction is required.
Regarding Claim 16, the recitation of “the collet comprises a plurality of … collet fingers” is vague and indefinite.  As the parent claim recites “a collet finger” coupled to the collet, it is not clear if the claim is intending to recite some other and additional collet fingers, or if that the collet finger is part of a plurality of collet fingers.  For examination purposes, the claim will be interpreted as the collet comprises a plurality of fingers, the finger of Claim 15 being one of such a plurality.  Clarification is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton et al., U.S. Patent Publication 2016/0258260, hereinafter referred to as Walton.
Regarding Claim 1, Walton discloses a system for stimulating an earthen formation, comprising:
A tubular string (generically casing string 116) in a wellbore (106) extending through the formation;
A first valve coupled to the tubular string, the first valve comprising a sliding sleeve having an engagement profile with a first coded sequence (the casing string includes a number of sliding sleeve assemblies 130a-c, Figure 1, which may have selective sequencing to allow engagement only with a proper deployed dart using sensors 138, Paragraphs 0023-0028);
A second valve coupled to the casing string, the second valve comprising a sliding sleeve having an engagement profile with a second coded sequence that differs from the first coded sequence of the first valve (as each sleeve have use a sensor and controller to ensure that it engages only with a specific dart in a sequence of darts, Paragraphs 0023-0028); and

Wherein the first dart is configured to actuate the sliding sleeve of the second valve from a first position to a second position in response to the collet finger of the firs dart matingly engaging the profile of the second valve (the sliding sleeve when engaged by the dart can be shifted to expose sidewall ports, an exemplary case is seen in the transition between Figures 5A to 5C, Paragraph 0039).
Regarding Claim 2, Walton further discloses that the system comprises:
A second dart flow transportable through the tubular string (in the cases of both 136 and 200, multiple darts may be deployed to corresponding sliding sleeve locations, Paragraph 0022), the second dart comprising a collet finger having a second coded sequence that differs from the first coded sequence of the first dart and configured to permit the collet finger to matingly engage the profile of the first sleeve, the sleeves may have any desired profile for engagement with a desired sleeve, Paragraph 0032);
Wherein the second dart is configured to actuate the sliding sleeve of the first valve from a first position to a second position in response to the collet finger engaging the profile of the first valve (Paragraphs 0033-0035).
Regarding Claim 3, Walton further discloses that that:
The engagement profile of the sliding sleeve of the second valve comprises a locking groove and the collet finger of the first dart comprises a locking shoulder (as seen in Figures 2A/B, the collet fingers 
The locking groove and the locking shoulder being configured to axially lock the first dart to the sliding sleeve of the second valve after the sliding sleeve has been actuated to the second position (the dart may be held in place until such a time that it is needed to be removed, Paragraph 0059).
Regarding Claim 4, Walton further discloses that:
The engagement profile of the sliding sleeve in the first and second valves comprises a plurality of axially spaced coding grooves (forming the mating profile 414 in the instance of sliding sleeve 324 as well as other groove structures for the sensor and actuator system with sleeve 328, Figure 5A, Paragraph 0043, 0053);
The first and second valves comprising respective blocking members disposed in one of the coding grooves of the engagement profile of the sliding sleeves (in the context of actuator sleeve having an axial extension 422 which may extend into the profile of sleeve 324 during run in to occlude the mating profile, Paragraph 0045).
Regarding Claim 7, Walton further discloses that the sliding sleeve of the second valve comprises:
A first protective groove located at a first end of the engagement profile (as seen in Figure 5A, the profile includes a groove defined around the outer diameter at the lower end of sleeve 324) and a second protective groove located at a second end opposite the first end (as seen in Figure 5A, another groove around the outer diameter of the sleeve at the uphole end of profile 414), and
A locking groove located between the first and second protective grooves (as seen in Figure 5A, a locking groove is used to hole a retraining shear pin 332, Paragraph 0040).
Regarding Claim 9, Walton further discloses that the first dart comprises:

A entry guide coupled to a second end of the collet opposite the first end, the entry guide configured to guide the dart through the wellbore (a forward guide at downhole end 212, Paragraph 0033);
An annular seal disposed on an outer surface of the collet and configured to seal against a sealing surface disposed in the wellbore (dynamic seal 210, Paragraph 0022);
Wherein the nose and the entry guide are formed from dissolvable materials configured to dispose in response to a predetermined environmental condition within the wellbore (all or portions of the body 212 may be made from dissolvable or degradable materials, Paragraphs 0031, 0059).
Regarding Claim 10, Walton discloses a sliding sleeve valve (generic assemblies 130) for use in a wellbore comprising:
An outer housing (ported sub 312);
A sliding sleeve (324) disposed in the housing, the sliding sleeve comprising an engagement profile (including 414, Paragraph 0043) formed on an inner surface thereof, wherein the engagement profile comprises a plurality of axially spaced coding grooves (for engaging with collet fingers of a dart, Paragraph 0043, 0045, 0053, 0056); and
At least one blocking member configured to be received in one of the coding grooves of the sliding sleeve (in the context of actuator sleeve having an axial extension 422 which may including a blocking portion extending into the profile of sleeve 324 during run in to occlude the mating profile, Paragraph 0045);
Wherein the engagement profile is configured to form a coded sequence when the at least one blocking member is received in one of the coding grooves of the sliding sleeve (in so far as the 
Wherein the sliding sleeve is configured to actuate from a first position to a second position in response to an actuation tool matingly engaging the profile of the sliding sleeve (as seen in the transition between Figures 5A-C, when the dart engages the profile, it allows the sleeve to be shifted downward).
Regarding Claim 11, Walton further discloses that the at least one blocking member comprises at least one blocking ring molded to one of the coding grooves of the sliding sleeve (the axial extension 422 is configured to have a portion which seats inside the mating profile 414 to occlude the passage, thereby having some kind of lower end ring like structure in the absence of a more explicit structure defining the blocking member, a broad interpretation is being applied, Paragraph 0045).
Regarding Claim 12, Walton further discloses that the sliding sleeve engagement profile further comprises:
A first protective groove located at a first end of the engagement profile (as seen in Figure 5A, the profile includes a groove defined around the outer diameter at the lower end of sleeve 324) and a second protective groove located at a second end opposite the first end (as seen in Figure 5A, another groove around the outer diameter of the sleeve at the uphole end of profile 414), and
A locking groove located between the first and second protective grooves (as seen in Figure 5A, a locking groove is used to hole a retraining shear pin 332, Paragraph 0040).
Regarding Claim 13, Walton further discloses that the sliding sleeve valve comprises:
A protective sleeve (axial extension 422) disposed at least partially in the sliding sleeve (the extension may extend into the sleeve to provide an occlusion function, Paragraph 0045);
Wherein the protective sleeve has a first positive relative to the sliding sleeve covering the coded grooves and a second position relative to the sliding sleeve axially spaced from the sliding sleeve 
Regarding Claim 14, Walton further discloses the system comprises:
The outer housing comprising a radial port (multiple ports 326, Paragraph 0039);
The sliding sleeve comprises a pair of annular seals disposed on an outer surface thereof, the annular seals of the sliding sleeve seal a passage of the outer housing from an environment surrounding the sliding sleeve when the sleeve is in the first position and permit fluid communication between the passage of the outer housing and the environment surrounding the sleeve when the sleeve is in the second position (when the sleeve is in the first position as seen in Figure 5A, seals above and below port 326 prevent fluid communication therethrough, and after shifting, the seals are at a downhole location of the ports, allowing flow, Paragraphs 0039-0041, 0049).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (2016/0258260) in view of Cochran et al., U.S. Patent Publication 2016/0053585, hereinafter referred to as Cochran.
Regarding Claim 5, Walton discloses the limitations presented in Claim 4 as previously discussed.  While Walton discloses the collet and collet finger structures, it does not expressly disclose that the collet fingers include keyways and at least one key configured to be received in one of the keyways.
Additionally, Cochran teaches the use of a downhole collet tool (generically seen in Figure 7), wherein the collet fingers may include keyways (cutouts in Figure 19) with keys fixed therein (flats 98/100 may be placed in the openings) to achieve a desired collet profile (Paragraph 0032).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the collet system of Walton to include a keyway/key system for the collet as taught by Cochran.  Doing so merely constitutes an art acknowledged manner of achieving a desired specific profile for the collet to engage a specific structural tool in a wellbore.  Examiner notes that in the context of such a structure, wherein the keys define the engagement profile shape of the dart, such a structure would likewise translate into the keys being engaged with the blocking member and the sleeve profile in such a way that the dart would either lock or fail to lock in place depending on if it was at the desired location.
Regarding Claim 15, Walton discloses a dart flow transportable through a wellbore (exemplary darts include elements 136 and 200), comprising:
A collet (collet portion 208);
A collet finger (204) coupled to the collet (Paragraph 0031);
Wherein the structure and geometry of the collet structure forms a coded sequence for engagement with a desired downhole shifting sleeve from a plurality of shifting sleeves (Paragraphs 0003, 0023-0029, 0031, 0032).

Additionally, Cochran teaches the use of a downhole collet tool (generically seen in Figure 7), wherein the collet fingers may include keyways (cutouts in Figure 19) with keys fixed therein (flats 98/100 may be placed in the openings) to achieve a desired collet profile (Paragraph 0032).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the collet system of Walton to include a keyway/key system for the collet as taught by Cochran.  Doing so merely constitutes an art acknowledged manner of achieving a desired specific profile for the collet to engage a specific structural tool in a wellbore.  In the absence of a more specific structural recitation related to the key structures or the manner in which they formed the “coded sequence” a broad interpretation is being applied.
Regarding Claim 16, in view of the modifications made in relation to Claim 15, Walton further discloses that:
The collet comprises a plurality of circumferentially spaced fingers (as seen in Figure 2A);
Each collet finger comprises a plurality of axially spaced keyways disposed on an outer surface (as taught in the modification for the collet fingers in Claim 15), wherein one keyway receives one of the at least one keys (as discussed in relation to Claim 15, the use of keyways and keys gives an alternative manner of defining a specific geometry/profile for the dart).
Regarding Claim 18, in view of the modifications presented in relation to Claim 15, Cochran further teaches that the plurality of keyways and keys have an arcuate shape (in that they include a curved outer surface portion as seen in Figure 19).  If a more specific definition for the arcuate surfaces is intended, such a recitation would be required.  
Regarding Claim 19, Walton further discloses that the first dart comprises:

A entry guide coupled to a second end of the collet opposite the first end, the entry guide configured to guide the dart through the wellbore (a forward guide at downhole end 212, Paragraph 0033);
An annular seal disposed on an outer surface of the collet and configured to seal against a sealing surface disposed in the wellbore (dynamic seal 210, Paragraph 0022);
Wherein the nose and the entry guide are formed from dissolvable materials configured to dispose in response to a predetermined environmental condition within the wellbore (all or portions of the body 212 may be made from dissolvable or degradable materials, Paragraphs 0031, 0059).
Regarding Claim 20, in view of the modifications made in relation to Claim 15, Walton further discloses the dart comprises:
A pair of axially spaced protective shoulders extending radially outward from the collet finger (as seen in Figure 2B, the collet finger includes tapered shoulder elements at the diameter change portion and at the terminal end (Figure 2B); and
A locking shoulder extending radially outward from the collet finger (defined as the cutout portion between the terminal end and the sensor component 216), wherein the locking shoulder is located between the pair of protective shoulders.  In the absence of more structural recitations for the shoulder elements a broad interpretation is being applied to the structures in question.

Allowable Subject Matter
8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baihly et al., U.S. Patent Publication 2013/0175033, teaches the use of a sleeve shifting dart with a specifically dimensioned outer profile to engage the sleeve so that a dart will fail to engage an incorrect sleeve.
Coon, U.S. Patent Publication 2013/0206402, teaches the use of a wellbore dart which includes communication tools to ensure that an outer profile only locks when engaging a specific sleeve.
Lafferty et al., U.S. Patent Publicaiton 2015/0361747, teaches the use of a multi zone treatment tool which includes collect engaging profiles for a shifting tool designed for specific sleeves of the well.
Lopez et al., U.S. Patent Publication 2006/0124310, teaches the use of a downhole dart tool with elements designed to ensure that a seating and engagement feature of the dart is only deployed at a desired location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676